Military fay; retired fay (disability); limitation of actions. — Plaintiff was retired from the Marine Corps with a permanent disability rating of 40% as found by the Physical Evaluation Board in 1953. In 1966 plaintiff applied to the Board for Correction of Naval Records for correction of his records to reflect an increase in his disability rating. The Board denied the application in 1967 and 1968. Plaintiff filed suit in this court seeking an increase in his disability rating with benefits retroactive to the date of his discharge. On January 17,1975 the court issued the following order:
Before davis, Judge, Presiding, kashiwa and kunzig, Judges.
“This case comes before the court on defendant’s motion for summary judgment, filed March 22, 1974, and plaintiff’s motion for summary judgment, filed June 10, 1974. Upon consideration thereof, together with the briefs and oral argument by counsel for defendant and plaintiff, pro se, it is concluded that plaintiff’s alleged claim is clearly barred by the statute of limitations, 28 U.S.C. § 2501. (See Friedman v. United States, 159 Ct. Cl. 1, 310 F. 2d 381 (1962), cert. denied, sub nom. Lipp v. United States, 373 U.S. 932 (1963).)
“it is therefore ordered that plaintiff’s motion for summary judgment is denied, defendant’s motion for summary judgment is granted and plaintiff’s petition is dismissed.”
On February 24, 1975 the court denied plaintiff’s motion for rehearing, and on May 30,1975 the court denied plaintiff’s motion for relief from the order.